842 F.2d 1290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ruth H. GILBERT, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  Lacy Thornburg, Attorney General;Aldert R. Edmundson, N.C. State Bar Association;  BobbyJames, N.C. State Bar Association;  Tim Cosgrove, Attorney;Edison Hill, Attorney;  Robert Deutsch, Attorney;  BurlLance, Realtor and Builder;  Harry Hopkins, AssistantAttorney General and member of N.C. Licensing Board;  PeterRoda, Judge;  Robert Gash, Judge;  Erwin Ball, Attorney;Wayne Eads, Attorney;  John Jays, Attorney;  Grace Gilbert;Judicial Standards Commission;  Dallas A. Cameron, Jr.,Defendants-Appellees.
No. 87-3756.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1987.Decided March 21, 1988.

Ruth H. Gilbert, appellant pro se.
Herbert Lee Hyde, for appellee Hill.
Before SPROUSE, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ruth H. Gilbert sued the state of North Carolina, the attorney general of North Carolina, and numerous other parties alleging a violation of her civil rights under 42 U.S.C. Sec. 1983 in that, after her divorce, there was an inequitable distribution of property, illegal disposition of property, and other wrongs.  Her suit was dismissed by the district court.


2
We affirm the district court's dismissal, because Sec. 1983 provides a remedy only for rights secured by the Constitution or by federal law.   Tucker v. Duncan, 499 F.2d 963 (4th Cir.1974).  It is not a remedy for torts governed by state law such as those alleged by Mrs. Gilbert.  In addition, federal district courts lack jurisdiction to review final judgments of state courts in judicial proceedings.  Federal review of such judgments may be had only in the United States Supreme Court.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  Because she has not stated a claim upon which relief can be granted in the federal courts, the district court properly dismissed her complaint.  Simons v. Montgomery County Police Officers, 762 F.2d 30 (4th Cir.1985), cert. denied, 474 U.S. 1054 (1986).  We have reviewed the materials submitted with Mrs. Gilbert's motion to supplement the record and find that they do not alter our opinion.


3
Accordingly, we deny leave to proceed in forma pauperis and affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.